DISMISS; and Opinion Filed December 7, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01354-CR
                                      No. 05-18-01355-CR
                               LATRICIA FURRER, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                  Trial Court Cause Nos. 14-10102-422-F & 16-30574-422-F

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Fillmore, and Myers
                                   Opinion by Justice Fillmore
       On November 7, 2018, Latricia Furrer filed her notice of appeals in the above cases. The

trial court clerk informed the Court that although motions to revoke Furrer’s community

supervision had been filed in these cases, the hearing on the motions is scheduled for January 2019.

       An appellate court has jurisdiction to determine an appeal only if the appeal is authorized

by law. Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). Appellate courts may

consider criminal appeals only after conviction or the entry of a narrow set of appealable

interlocutory orders. TEX. R. APP. P. 26.2(a)(1); Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—

Dallas 1998, no pet.).
       Here, although motions to revoke Furrer’s probation have been filed, the trial court has not

yet ruled on the motions. Thus, there are no final judgments or otherwise appealable orders in

these cases. Under these circumstances, we conclude we lack jurisdiction.

       We dismiss these appeals for want of jurisdiction.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE




Do Not Publish
TEX. R. APP. P. 47.2(b)

181354F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 LATRICIA FURRER, Appellant                        On Appeal from the 422nd Judicial District
                                                   Court, Kaufman County, Texas.
 No. 05-18-01354-CR         V.                     Trial Court Cause No. 14-10102-422-F.
                                                   Opinion delivered by Justice Fillmore.
 THE STATE OF TEXAS, Appellee                      Justices Lang-Miers and Myers
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 7th day of December, 2018.




                                             –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 LATRICIA FURRER, Appellant                        On Appeal from the 422nd Judicial District
                                                   Court, Kaufman County, Texas.
 No. 05-18-01355-CR         V.                     Trial Court Cause No. 16-30574-422-F.
                                                   Opinion delivered by Justice Fillmore.
 THE STATE OF TEXAS, Appellee                      Justices Lang-Miers and Myers
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 7th day of December, 2018.




                                             –4–